Citation Nr: 0320250	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  97-31 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.

2.  Entitlement to secondary service connection for a right 
knee disorder.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

The veteran served on active duty from March 1979 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 RO decision which 
denied service connection for residuals of a right ankle 
injury, as well as a claim for secondary service connection a 
right knee disorder (claimed as due to a right ankle 
condition).  In May 1999, the Board remanded this matter for 
additional evidentiary development.

Beginning in September 2002, the Board undertook additional 
development of the evidence pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  The development has been 
completed.  However, the regulation permitting Board 
development was recently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  In view of this, this case must be 
remanded for the following: 

After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000, the RO 
should readjudicate the claims for 
service connection for residuals of a 
right ankle injury, and for secondary 
service connection for a right knee 
disorder, taking into account all 
evidence received since the April 2002 
supplemental statement of the case.  If 
the claims are denied, the RO should 
issue a supplemental statement of the 
case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


